473 S.E.2d 1 (1996)
344 N.C. 179
Thomas E. COLLINS, Administrator of the Estate of Judy Dianne Collins, Plaintiff,
Thomas E. Collins, Individually, Plaintiff,
v.
NORTH CAROLINA PAROLE COMMISSION, Defendant.
No. 199PA95.
Supreme Court of North Carolina.
July 31, 1996.
*3 Griffin & Wright, P.A. by Michael H. Griffin, Shelby, for plaintiff-appellant.
Michael F. Easley, Attorney General by Elisha H. Bunting, Jr., Special Deputy Attorney General, for defendant-appellee.
WEBB, Justice.
The Court of Appeals affirmed the decision of the Industrial Commission on the ground that under the State Tort Claims Act, N.C.G.S. § 143-291 (1993), sovereign immunity is waived only for negligent acts. The plaintiff alleged in this case that the acts of the members and employees of the Parole Commission were wanton, reckless, malicious, and grossly negligent. The Court of Appeals held that the Tort Claims Act waived the State's sovereign immunity only for ordinary negligence, and the plaintiff has alleged more than ordinary negligence. The Court of Appeals said this deprived the Industrial Commission of jurisdiction.
We disagree with the reasoning of the Court of Appeals. In Jenkins v. N.C. Dep't of Motor Vehicles, 244 N.C. 560, 94 S.E.2d 577 (1956), we held that the Tort Claims Act does not give the Industrial Commission jurisdiction to award damages based on intentional acts. We said that to give the Industrial Commission jurisdiction of a tort claim, the claim must be based on negligence. We have held that there are degrees of negligence and that willful, wanton, and reckless conduct does not rise to the level of intent for an injury to occur. Woodson v. Rowland, 329 N.C. 330, 341, 407 S.E.2d 222, 229 (1991). The negligence alleged in this case does not deprive the Industrial Commission of jurisdiction.
Nevertheless, we affirm the decision of the Court of Appeals on other grounds. The defendants in this case are public officials. "As long as a public officer lawfully exercises the judgment and discretion with which he is invested by virtue of his office, keeps within the scope of his official authority, and acts without malice or corruption, he is protected from liability." Smith v. State, 289 N.C. 303, 331, 222 S.E.2d 412, 430 (1976); accord Smith v. Hefner, 235 N.C. 1, 7, 68 S.E.2d 783, 787 (1952). The defendants were undoubtedly acting within the scope of their official authority when they granted parole to DeGregory and refused to revoke his parole. There was nothing corrupt or malicious in their actions. Indeed, we agree with the conclusion of Deputy Commissioner Markham that the members of the Parole Commission could reasonably rely on the most recent available psychological evaluation and recommendations of prison officials in granting the parole, and the violations incurred by DeGregory while he was on parole were not of the type which would indicate he would commit violent acts if he remained on parole.
The Industrial Commission correctly dismissed the claims.
MODIFIED AND AFFIRMED.